Title: From Thomas Jefferson to Henry Remsen, 17 December 1795
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Monticello Dec. 17. 95.

Your favor of Nov. 23. came to hand yesterday. Three days after the date of mine of Oct. 16. yours of Sep. 11. came to hand, and very soon after I learnt the arrival of the nail machine at Richmond. I expect now every day to recieve it here, for such is the lax and careless mode of business in this state that both the time and insurance for getting any thing brought from Richmond here (70 miles) is more than from N. York to Richmond. The peas you are so kind as to send will be a considerable acquisition to me, and I shall be glad of the other 10. bushels. My object is to put them into the fields I fallow for wheat, consequently I shall drill them, that I may be able to continue my ploughings, for which I shall be paid by the crop of peas. I omitted to ask at what time they are gathered, tho I presume in good time for putting in wheat, which here is from the 20th Sep. to the last of Oct. How much do they bring to the acre in middling uplands? I have to thank you for Dr. Mitchell’s pamphlet as also for newspapers from time to time, which are well worth the postage. I would propose on this subject that you should take for me Greenleaf’s paper, and, after reading it yourself, forward it to me by post. I will pay the subscription money with the first draught sent you. I am anxious to learn how the French bear our treaty with England. I am afraid we have no favors to expect from them to our commerce in future. They may be silent on the principle the Count de Vergennes once expressed to me ‘great nations, Sir, said he, never complain’.—I sincerely rejoice that yourself and your connections have escaped the fatal fever, being always with very sincere esteem Dear Sir Your affectionate friend & servt

Th: Jefferson

